Green, J.
delivered the opinion of the court.
The attachment in this case recites, that the defendant Foster “has removed himself, so that the ordinary process of law cannot be served upon him.” This is not sufficient cause for issuing the attachment. The act of 1794, ch. 1, sec. 19, authorizes an attachment to issue against a party who removes out of the county privately. A bare removal is not sufficient. For aught that appears, the party may only have removed a few miles from his former residence, and still remain in the same county.— No allegation is made that he concealed himself, or had *163absconded. The ground for issuing the attachment is put exclusively upon the fact that he had removed. That fact might be true, and no cause for issuing the attachment exist.
Campbell and Lacy, for plaintiff in error.
R. C. Foster, for defendant.
The 24th section of the before mentioned act, requires that the attachment shall be sealed by the justice granting it. The one before us is not sealed. For this cause it is void. Walker vs. Wynne and others, 3 Yerg. Rep. The levy of this void attachment upon the property of the defendant, could not give the court, to which it was returned, jurisdiction of the cause. For these reasons the judgment must be reversed.
Judgment reversed.